DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 7, 9, 16, and 19 are objected to because of the following informalities:  

Claim 7 recites the limitation "at least some portion of current continues to flow”.  Examiner notes that no mentioning of some portion of current has been described prior, and no mentioning of it flowing.

Claim 9 recites the limitation "microcontroller".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the detected amounts".  There is insufficient antecedent basis for this limitation in the claim.


Claim 16 recites the limitation "the other containers".  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Conclusion
This application is in condition for allowance except for the following formal matters.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651